Case 3:19-cv-00363-CAB-JLB Document 24 Filed 03/06/20 PageID.161 Page 1 of 7



 1   XAVIER BECERRA
     Attorney General of California
 2   DAMON G. MCCLAIN
     Supervising Deputy Attorney General
 3   MICHELLE DES JARDINS
     Supervising Deputy Attorney General
 4   State Bar No. 168079
      600 West Broadway, Suite 1800
 5    San Diego, CA 92101
      P.O. Box 85266
 6    San Diego, CA 92186-5266
      Telephone: (619) 738-9561
 7    Fax: (619) 645-2581
      E-mail: Michelle.DesJardins@doj.ca.gov
 8   Attorneys for Defendants
     Rosemary Ndoh, Patrick Covello, Ralph
 9   Diaz, and Kathleen Allison
10                     IN THE UNITED STATES DISTRICT COURT
11                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
13
14   JOSE MONTALVO,                                 3:19-cv-00363 CAB JLB
15                                   Plaintiff, REPLY TO OPPOSITION TO
                                                MOTION TO DISMISS
16                v.
                                                    Date:        Submitted
17                                                  Time:        Submitted
                                                    Courtroom:   5140
18   RALPH DIAZ, et al.,                            Suite:       The Honorable Jill L.
                                                                 Burkhardt
19                                Defendants.
20
21                                   INTRODUCTION
22        The Court should grant Defendants’ Motion to Dismiss because Plaintiff fails
23   to state a claim against any Defendant, and they are entitled to qualified immunity
24   based on the facts alleged. The Eighth Amendment deliberate indifference claims
25   rest solely on Plaintiff’s conclusory allegation that general population inmates
26   cannot be safely housed with inmates designated sensitive needs. This is
27   insufficient to state a claim under the Eighth Amendment. Plaintiff, who is not a
28   sensitive needs inmate, failed to allege any facts in his Amended Complaint
                                                1
                                    Reply to Opp’n to Mot. to Dismiss (3:19-cv-00363 CAB JLB)
Case 3:19-cv-00363-CAB-JLB Document 24 Filed 03/06/20 PageID.162 Page 2 of 7



 1   showing Defendants were aware of and disregarded a serious risk of harm Plaintiff
 2   might face if housed with sensitive needs inmates. Plaintiff attempts to remedy this
 3   by relying on a declaration submitted in support of his Opposition. This is
 4   improper, and the Court must disregard facts not alleged in the Amended
 5   Complaint for purposes of ruling on the Motion to Dismiss.
 6                                  LEGAL ARGUMENT
 7   I.    PLAINTIFF FAILS TO STATE A CLAIM AGAINST AVENAL WARDEN
           NDOH.
 8
 9         Plaintiff concedes that he fails to allege any facts demonstrating that Avenal
10   Warden Ndoh violated his rights. The Court should therefore dismiss the Amended
11   Complaint against her.
12   II.   PLAINTIFF FAILS TO STATE A CLAIM AGAINST DEFENDANTS DIAZ,
           ALLISON, AND COVELLO.
13
14         Concerning Defendants Diaz, Allison, and Covello, Plaintiff argues in his
15   Opposition that the courts “have long recognized” that placing sensitive needs
16   inmates together with general population inmates constitutes deliberate
17   indifference. (Opp’n, ECF No. 23, 1-2.) He cites several cases that he contends
18   support this argument. See Bylerly v. Deputy Warden, 246 Fed. Appx. 512 (9th Cir.
19   2007); Glick v. Walker, 272 Fed. Appx. 514 (7th Cir. 2008); Jones v. Blanas, 393
20   F.3d 918, 923 (9th Cir. 2004); Hearns v. Terhune, 413 F.3d 1036, 1040-41 (9th Cir.
21   2005). But none of the cases Plaintiff cites stand for that broad proposition.
22   Rather, they apply the deliberate indifference standard set forth in Farmer v.
23   Brennan, 511 U.S. 825, 933 (1994) to the specific facts of the case. 1 See Byerly v.
24   Deputy Warden, 246 Fed. Appx. at 514 (quoting Farmer, 511 U.S. at 833) (“‘the
25   prison official must both be aware of facts from which the inference could be drawn
26   that a substantial risk of serious harm exists, and he must also draw that
27          1
             Jones v. Blanas, 393 F.3d 918 (9th Cir. 2004) discusses the constitutional
     rights of civil detainees, not the deliberate indifference standard that applies to
28   convicted inmates.
                                                2
                                    Reply to Opp’n to Mot. to Dismiss (3:19-cv-00363 CAB JLB)
Case 3:19-cv-00363-CAB-JLB Document 24 Filed 03/06/20 PageID.163 Page 3 of 7



 1   inference.’”; Hearns v. Terhune, 413 F.3d 1036, 1040-41 (9th Cir. 2005) (analyzing
 2   whether facts showed officials were aware of yet disregarded danger specific
 3   inmates posed to plaintiff inmate); Robinson v. Prunty, 249 F.3d 862, 866-67 (9th
 4   Cir. 2001) (finding that gladiator-like scenario plaintiff painted “in which prison
 5   guards are aware that placing inmates of difference races in the yard at the same
 6   time presents a serious risk of violent outbreaks,” combined with prison officials’
 7   jokes acknowledging the threat but failing to intervene could demonstrate deliberate
 8   indifference).
 9        And as Defendants pointed out in the Motion to Dismiss, Plaintiff failed to
10   allege facts from which it could be drawn that housing Plaintiff in a level-one
11   minimum-security yard with level-one sensitive needs inmates posed a substantial
12   threat of serious harm to him. Other than to broadly claim that it has long been
13   recognized that to do so constitutes deliberate indifference, Plaintiff alleged no facts
14   to demonstrate this is so or that he had enemies or other safety concerns in the
15   minimum security yard that Defendants ignored.
16        And as shown in the December 12, 2017 memo, on which the Amended
17   Complaint relies, Defendants were not deliberately indifferent to any potential
18   danger posed by the integration policy. (Ex. 1 to Mot. to Dismiss, ECF No. 18, 25-
19   27.) This memo states that inmates who had shown they were willing to program
20   and forego violence were placed in the integrated yards and were advised of the
21   programming expectations. (Id. at p. 25.) Those inmates not willing to program
22   and forego violence were subject to discipline and placement in higher-security-
23   level housing. (Id. at p. 26.) Thus, the policy of housing such low-level general
24   population and sensitive needs inmates together did not violate the Eighth
25   Amendment.
26        Nor do the allegations show that Warden Covello was deliberately indifferent
27   to Plaintiff’s safety. After altercations on the minimum-security yard, Plaintiff
28   came before Warden Covello at “committee” to discuss changing his housing.
                                                3
                                    Reply to Opp’n to Mot. to Dismiss (3:19-cv-00363 CAB JLB)
Case 3:19-cv-00363-CAB-JLB Document 24 Filed 03/06/20 PageID.164 Page 4 of 7



 1   (Am. Compl., ECF No. 6, 4.) Warden Covello asked Plaintiff what he thought
 2   would happen if Plaintiff was moved to the E yard – a level 2 integrated yard – to
 3   which Plaintiff voiced no safety concerns, only that he was a general population
 4   inmate. (Id. at pp. 4-5.) Warden Covello then sent Plaintiff to this higher-level
 5   yard after advising him that his failure to program could result in his placement in
 6   higher-level housing and possible credit loss. (Id. at p. 5.) Thus, the Amended
 7   Complaint alleges no facts showing that Defendants were aware of a significant risk
 8   to Plaintiff’s safety and disregarded that risk.
 9        Plaintiff also fails to establish that Defendants should be denied qualified
10   immunity. To defeat qualified immunity, Plaintiff must show both that Defendants
11   violated a federal or constitutional right and that the unlawfulness of their conduct
12   was clearly established at the time. District of Columbia v. Wesby, ___U.S.___ 138
13   S. Ct. 577, 589 (2018). As discussed earlier, Plaintiff failed to show Defendants
14   violated the Eighth Amendment. He also failed to show it was clearly established
15   that integrating low-security-level sensitive needs inmates and general population
16   inmates in a minimum-security level yard violated the Eighth Amendment. To
17   successfully rebut an affirmative defense of qualified immunity, “a plaintiff must
18   show that the officer’s conduct was so egregious that any reasonable person would
19   have recognized a constitutional violation.” Romero v. Kitsap County, 931 F.2d
20   624, 627 (9th Cir. 1991). And “liability will not attach unless there exists ‘a case
21   where an officer acting under similar circumstances . . . was held to have violated
22   [the constitutional provision].’” White v. Pauly, ___ U.S.___, 137 S. Ct. 548, 552
23   (2017) (per curiam) None of the cases Plaintiff cites establishes that it was per se
24   unconstitutional to house him in a minimum-security-level facility with sensitive
25   needs and general population inmates. Thus, Defendants are entitled to qualified
26   immunity.
27        Plaintiff offers a Declaration of Ruthie Montalvo to provide facts not alleged
28   in the Amended Complaint. (ECF No. 23, 9-21.) But new allegations contained in
                                                 4
                                     Reply to Opp’n to Mot. to Dismiss (3:19-cv-00363 CAB JLB)
Case 3:19-cv-00363-CAB-JLB Document 24 Filed 03/06/20 PageID.165 Page 5 of 7



 1   an opposition are irrelevant for Rule 12(b)(6) purposes and may not be considered
 2   in ruling on a motion to dismiss. Schneider v. California Dep't of Corrections, 151
 3   F.3d 1194, 1197 (9th Cir. 1998). “In determining the propriety of a Rule 12(b)(6)
 4   dismissal, a court may not look beyond the complaint to a plaintiff's moving papers,
 5   such as a memorandum in opposition to a defendant's motion to dismiss.” Id.
 6        Plaintiff appears to believe he may include these new facts because of
 7   Defendants’ reliance on the December 12, 2017 memorandum that Plaintiff
 8   referenced in the Amended Complaint. (Opp’n, ECF No. 23, 6.) Plaintiff argues
 9   that reliance on this memorandum would convert Defendants’ motion to a motion
10   for summary judgment. (Id.) But under the “incorporation by reference doctrine,”
11   the Court may consider on a motion to dismiss “documents whose contents are
12   alleged in the complaint and whose authenticity no party questions, but which are
13   not physically attached to [the plaintiff’s] pleadings.” Knievel v. ESPN, 393 F.3d
14   1068, 1076 (9th Cir. 2005). The Court “may treat such a document as part of the
15   complaint, and thus may assume that its contents are true for purposes of a motion
16   to dismiss under Rule 12(b)(6). United States v. Ritchie, 342 F.3d 903, 908 (9th
17   Cir. 2003). Plaintiff does not question the authenticity of the December 12, 2017
18   memorandum or its contents. Thus, the Court may consider it without converting
19   the Motion to Dismiss into a motion for summary judgment, but must disregard
20   Plaintiff’s new factual allegations raised in his opposition.
21   III. THE COURT SHOULD DISMISS THE CLAIMS FOR DECLARATORY AND
          INJUNCTIVE RELIEF AND THE CLAIMS AGAINST DEFENDANTS IN THEIR
22        OFFICIAL CAPACITIES.
23        Plaintiff concedes that the request for injunctive and declaratory relief is moot
24   because he has been released from prison. (Opp’n, ECF No. 23, 7.) Because the
25   only remaining official capacity claims against Defendants would be for damages,
26   the Court should dismiss them as well because they are barred by the Eleventh
27   Amendment.
28
                                                5
                                    Reply to Opp’n to Mot. to Dismiss (3:19-cv-00363 CAB JLB)
Case 3:19-cv-00363-CAB-JLB Document 24 Filed 03/06/20 PageID.166 Page 6 of 7



 1                                     CONCLUSION
 2          The Court should dismiss the Amended Complaint because it fails to allege
 3   facts showing Defendants were deliberately indifferent to Plaintiff’s safety.
 4
 5   Dated: March 6, 2020                          Respectfully submitted,
 6                                                 XAVIER BECERRA
                                                   Attorney General of California
 7                                                 DAMON G. MCCLAIN
                                                   Supervising Deputy Attorney General
 8
 9
                                                   s/ Michelle Des Jardins
10                                                 MICHELLE DES JARDINS
                                                   Supervising Deputy Attorney General
11                                                 Attorneys for Defendants
                                                   Rosemary Ndoh, Patrick Covello,
12                                                 Ralph Diaz, and Kathleen Allison
13
14   SA2019102329
     72180439.docx
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               6
                                    Reply to Opp’n to Mot. to Dismiss (3:19-cv-00363 CAB JLB)
Case 3:19-cv-00363-CAB-JLB Document 24 Filed 03/06/20 PageID.167 Page 7 of 7




                              CERTIFICATE OF SERVICE
Case Name:      Jose Montalvo v. Diaz, et al.            Case No. 3:19-cv-00363 CAB JLB

I hereby certify that on March 6, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

                REPLY TO OPPOSITION TO MOTION TO DISMISS
Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar at which member's direction this service is made. I am 18 years of age or
older and not a party to this matter. I am familiar with the business practice at the Office of the
Attorney General for collection and processing of correspondence for mailing with the United
States Postal Service. In accordance with that practice, correspondence placed in the internal
mail collection system at the Office of the Attorney General is deposited with the United States
Postal Service with postage thereon fully prepaid that same day in the ordinary course of
business.
I further certify that some of the participants in the case are not registered CM/ECF users. On
March 6, 2020, I have caused to be mailed in the Office of the Attorney General's internal mail
system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched it to
a third party commercial carrier for delivery within three (3) calendar days to the following non-
CM/ECF participants:

Jose M. Montalvo Jr.
P60879
2410 Herndon Avenue #104
Clovis, CA 93611-8956

Plaintiff In Pro Per

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on March 6, 2020, at San Diego, California.




                C. Bashaw
                Declarant                                            Signature

SA2019102329
72190616.docx
